On Petition for a Rehearing.
Hammond, J.
— A careful re-examination of the record satisfies us with the conclusions reached in the principal opinion.
That the plea in abatement was disregarded by the parties and the court, is shown in the fact that no evidence whatever was introduced in inference to it. The appellants introduced evidence evidently with the view of making out their case on its merits, and the finding and judgment of the court were as upon the merits of the case, and not in abatement.
Filed Oct. 17, 1883.
Iii proceedings supplementary to execution the evidence must sufficiently describe the property sought to be reached and the claims owing the execution defendant, to enable the court, in its judgment, to direct what property shall be levied upon and sold, and what indebtedness due the execution defendant shall be applied to the payment of the judgment against him. In these respects the evidence was not sufficient.
Petition for a rehearing overruled.